DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Attariwala (US 2018/0335498).
Regarding claim 1, Attariwala discloses “An MRI phantom (Fig. 3B, ref.# 300) for calibrated anisotropic imaging comprising a plurality of taxons (Fig. 3B, ref.# 312), wherein each taxon has an inner diameter of less than 2 microns (paragraph 0036: 1 micron) and wherein the taxons include at least one of i) are integral and share common taxon walls (Fig. 3B, ref.# 306, 308, 310), or ii) are formed within an outer sheath (Fig. 3B, ref.# 304).”
Regarding claim 2, Attariwala discloses “wherein the taxons (Fig. 3B, ref.# 312)  form at least one taxon filament in the MRI phantom (paragraph 0041: mimic axons of spinal cord).” 
Regarding claim 3, Attariwala discloses “wherein a plurality of taxon filaments are combined to form at least one taxon ribbon (Fig. 3A, ref.# 306, 308, 310).”
Allowable Subject Matter
Claims 4-12, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 13, the prior art does not teach and/or suggest “wherein the taxons are formed as taxon fibers manufactured using a bi or tri-component textile/polymer manufacturing process” in combination with the other limitations set forth in claim 13.
Regarding independent claim 19, the prior art does not teach and/or suggest “fiber tracks extending in PST, Inc. and University of PittsburghPatent ApplicationPage 18/19 mutually orthogonal directions, wherein each fiber track is formed of taxons formed in taxon filaments” in combination with the other limitations set forth in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yanasak, et al. (US 7,994,784) teaches a phantom with a plurality of taxons that are formed with an outer sheath.  However, the inner diameter is between 10 and 90 microns.
Yanasak, et al. (US 2009/0190817) teaches a phantom with a plurality of taxons that are formed with an outer sheath.  However, the inner diameter is between 5 and 100 microns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
October 6, 2021